984 So.2d 1 (2008)
Marisol Fernandez Lannes TUCKER
v.
David M.D. LANNES.
No. 2008-CC-1225.
Supreme Court of Louisiana.
June 9, 2008.
In re Tucker, Marisol Fernandez Lannes;Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. M, No. 2007-00892; to the Court of Appeal, Fourth Circuit, No. 2008-C-0716.
Visitation stayed. 25th Judicial District Court for the Parish of Plaquemines is ordered to conduct an expedited hearing on the pending motion to transfer to Orleans Parish Civil District Court, and thereafter to issue a definitive ruling on the issue of visitation, if still appropriate. Writ otherwise denied.
VICTORY, J., would deny the writ and the stay.
TRAYLOR, J., would deny the writ and the stay.
WEIMER, J., would deny the writ and the stay.